Citation Nr: 1015516	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1969 to August 
1969, October 1972 to August 1973, January 1991 to February 
1991 and from August 1996 to June 1997.  He also had numerous 
periods of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA) during his nearly 40 years of 
service in the Air National Guard.  He received the Air Medal 
and Air Force Commendation Medal among other decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's service connection claims for bilateral hearing 
loss, tinnitus among other claims.

The February 2008 rating decision also denied service 
connection for high cholesterol.  In a March 2008 statement 
the Veteran indicated that he disagreed with the denials of 
service connection claim for bilateral hearing loss and 
tinnitus.  He also indicated that he wanted to "reopen" his 
claim for service connection for high cholesterol as 
secondary to sleep apnea.  No further action has been taken 
on this claim.  It is referred to the RO for appropriate 
action.

The Veteran testified before the undersigned at an October 
2009 hearing at the Board.  A transcript has been associated 
with the claims file.

In October 2009, subsequent to the issuance of the statement 
of the case (SOC), the Veteran submitted evidence pertinent 
to the claim on appeal.  This evidence was accompanied by a 
waiver of RO consideration (although not required in light of 
the grant of the issues on appeal).  38 C.F.R. § 20.1304 
(2009).



FINDINGS OF FACT

1.  There is a nexus between the Veteran's current bilateral 
hearing loss and his service.

2.  There is a nexus between the Veteran's current tinnitus 
and his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).   
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the Veteran in 
substantiating the instant claims. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Under 38 U.S.C.A. § 101(24), "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as organic diseases of the 
nervous system are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service.  This presumption applies to 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

A March 1972 service entrance examination was negative for 
any relevant abnormalities and the Veteran denied suffering 
from hearing loss in an accompanying Report of Medical 
History (RMH).  Audiological examination results were as 
follows:

Hertz	500	1,000	2,000	3,000	4,000

Right	5	0	0	5	0	
Left	 	10	0	5	10	5	

According to a July 1972 treatment note large ear plugs were 
issued.

Complaints of a painful left ear were noted in an August 1973 
treatment note and physical examination revealed a red 
tympanic membrane and brownish-black wax.  The Veteran was 
prescribed pain medication and an antibiotic to treat the 
condition.

Minimal cerumen and a waxy canal were noted in an August 1989 
treatment note.

During an annual flight examination in January 1990, the 
following results were shown:

Hertz	500	1,000	2,000	3,000	4,000	

Right	0	0	0	0	0		
Left	 	5	0	0	0	40	

The Veteran reported experiencing ringing in his ears in a 
January 1999 hearing examination.

At a January 1999 annual audiological examination the results 
were as follows:

Hertz	500	1,000	2,000	3,000	4,000	

Right	10	0	25	20	55	
Left	 	10	10	5	10	30	

A January 2005 audiological examination revealed the 
following results:

Hertz	500	1,000	2,000	3,000	4,000	

Right	15	0	0	0	10	
Left	 	30	20	15	30	25	

Complaints of tinnitus and hearing loss were noted in a March 
2006 treatment note.  The Veteran reported having 33 years of 
flying experience and that he wore hearing protection while 
on duty, but indicated that he had to remove his left ear 
hearing protection device to hear anyone speaking.  Word 
recognition ability was noted to be excellent.  The examiner 
opined that the Veteran's left ear hearing loss was most 
likely due to noise exposure.

The Veteran was disqualified for worldwide duty in September 
2007 due to his left ear hearing loss.

Service personnel records document many numerous periods of 
active duty service, including ACDUTRA service, from March 
1969 until December 2006.

A November 2007 VA audiological examination reflected the 
Veteran's complaints of hearing loss and ringing in his ears.  
His greatest reported difficulty was hearing conversations in 
groups and constant ringing.  The gradual onset of tinnitus 
that began approximately five years ago was reported.  
Otoscopy and tympanograms were within normal limits 
bilaterally.  Right ear word recognition was 96 percent and 
left ear word recognition was 100 percent.  

Audiological testing results were as follows:

Hertz	500	1,000	2,000	3,000	4,000	

Right	10	15	10	15	45	
Left	 	10	5	30	40	60	

The examiner noted that military noise exposure included 
working around aircraft and being a navigator.  In 1990, he 
began working for the Air National Guard as a civilian and 
was currently an air commander.  Recreational noise exposure 
was denied.  The examiner noted that the Veteran's claims 
file was not available but the Veteran was able to provide 
some treatment records for reference.  The examiner opined 
that in light of the incomplete record she was reviewing, it 
was less likely than not that the Veteran's hearing loss and 
tinnitus began with his military noise exposure.

In a March 2008 statement the Veteran reported that he had 
over 5000 hours of military flight time and that he flew a C-
130.  He was also exposed to additional engine noise from 
this plane while waiting for take off.  He always wore proper 
hearing protection, including both ear plugs and a headset, 
while flying.  There was no civilian occupational noise 
exposure.

During his October 2009 hearing, the Veteran testified that 
he had various periods of active duty, National Guard ACDUTRA 
and INACDUTRA from February 1968 to November 2007.  He began 
noticing tinnitus in approximately 1994 and it had been 
continuous since.  Civilian occupational noise exposure or 
recreational noise exposure was again denied.  He served for 
more than 5700 hours of active duty during his military 
career.  The Veteran's wife testified that maintaining his 
active duty status was a requirement for his civilian job.

The Veteran also submitted multiple articles in support of 
his claim.  An undated National Guard draft resolution 
indicated that hazardous noise levels on the flight deck of a 
C-130 aircraft had been detected during cruise conditions.  A 
June 2004 After Initiative Report further documented this 
noise exposure.  A February 2008 article indicates that a 
private company had been awarded a multi-million dollar 
contract to reduce propeller noise in the C-130 cockpit.

Copies of two Board decisions not involving this Veteran were 
also submitted.

Analysis

The Veteran has a current disability as he has been diagnosed 
with tinnitus and has bilateral hearing loss as defined by VA 
regulations.  38 C.F.R. § 3.385.  In order for his current 
conditions to be recognized as service connected, the 
competent medical evidence of record must establish a link 
between this condition and an in-service injury or disease.  
38 U.S.C.A. §§ 1110, 1131; Shedden and Hickson, both supra.

In-service noise exposure is conceded as the Veteran's 
reports of acoustic trauma are consistent with his reported 
duties and service history.  The evidence shows that he 
received decorations indicative of flight duty, he was given 
annual flight examinations and he has reported significant 
time spent on duty in flight.  

The record supports a conclusion that the Veteran experienced 
acoustic trauma, an injury, during his periods of active 
duty, ACDUTRA and INACDUTRA.

The November 2007 VA examiner declined to find a nexus 
between the Veteran's current tinnitus and bilateral hearing 
loss and his service.  However, this examiner noted that she 
had not reviewed the Veteran's claims file and that she was 
only able to review the limited documents provided by the 
Veteran prior to rendering her opinion.  

The examination report shows that the Veteran's complete 
service history was not considered and the rationale for the 
opinion is difficult to understand.  The examiner opined that 
because left ear hearing loss was shown in January 1990, the 
claimed disabilities were less likely than not related to 
service.  It is not clear why this is so.  This opinion is 
therefore of little probative value.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008). 

The remainder of the evidence shows decades of in-service 
noise exposure, the Veteran's un-refuted testimony that there 
was no abnormal civilian noise exposure, and no evidence of 
other potential causes of hearing loss or tinnitus.  For 
instance, the record shows no genetic causes of the hearing 
loss and no history of infections.  Indeed, one service 
department examiner concluded that the left ear hearing loss, 
at least, was related to service.

While the VA examination reported civilian employment with 
the National Guard, the record does not show acoustic trauma 
in this employment.

The record presented to the Board is in at least equipoise.  
Resolving all reasonable doubt in favor of the Veteran, 
service connection for bilateral hearing loss and tinnitus is 
granted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


